Citation Nr: 1828029	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-55 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In September 2017, the Board requested a Veterans Health Administration (VHA) expert opinion, which was provided in December 2017.  In February 2018, the Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).

The Board has recharacterized the Veteran's anxiety claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the receipt of the November 2017 VHA opinion, the Veteran furnished records of recent treatment of his service-connected asbestosis, but they are not complete.  As these records may have a bearing on this case, they must be secured on remand.  Additionally, an addendum opinion is needed, as the VHA expert's unfavorable opinion inappropriately relies on the fact that the Veteran's psychiatric symptoms pre-dated his asbestosis symptoms.  See Frost v. Shulkin, 29 Vet. App. 131 (2017) (for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include complete records of his March 2017 hospitalization at Florida Hospital Heartland Medical Center.

3. Then obtain an addendum opinion from a psychiatrist as to the etiology of the Veteran's psychiatric disability.  The entire claims file should be made available to the examiner. No additional examination is necessary, unless the examiner determines otherwise. 

4. Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's somatic symptom disorder:

(a) is proximately due to his service-connected asbestosis; or

(b) has been aggravated (worsened) by his service-connected asbestosis.  

In addressing these questions, please discuss the Veteran's reports of an increase in psychiatric symptomatology when he experiences a flare in his asbestosis.  Please also note that it is not necessary that asbestosis be service-connected, or even diagnosed, at the time his psychiatric disorder is incurred, and reliance on this fact in support of a negative opinion will render it inadequate.  Please also discuss the November 2017 VHA examiner's statement that the Veteran's lung problems "contribute" to his somatic symptom disorder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

